Citation Nr: 1516185	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  14-40 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 16, 2012 for the grant of a 40 percent disability rating for service-connected residuals of infectious hepatitis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1951 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in February 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2015 Board videoconference hearing, the Veteran testified that he was treated at the VA Medical Center in Wilkes Barre, Pennsylvania, from 1965 to 1970 for the effects of his service-connected infectious hepatitis on his liver.  He testified that a claim was granted back then and he received compensation for five years.  He disagreed, however, that his treatment was from 1955 to 1960, which is the period the claims file establishes that service connection was initially granted for residuals of infectious hepatitis rated as 10 percent disabling (see May 1955 rating decision) and, the 10 percent disability rating was reduced to 0 percent (see May 1960 rating decision).

The record shows that the Veteran filed a claim for service connection for hepatitis B that was received on August 16, 2012.  As the Veteran was already service-connected for infectious hepatitis, that claim was taken as a claim for an increased disability rating.  In the April 2013 rating decision on appeal, a 40 percent disability rating was awarded effective August 16, 2012, the date of receipt of the claim for an increase.  

Although the Veteran acknowledged at the hearing that he had not filed a specific claim for an increased disability rating at any time prior to August 16, 2012, his testimony that he had VA treatment for his service-connected residuals of infectious hepatitis from 1965 to 1970 reasonably raises the question that there may have been an informal claim for an increase resulting from this VA treatment.  

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

As no effort has been undertaken to determine whether treatment records are available for the Veteran from the Wilkes Barre VA Medical Center for the period of 1965 to 1970, remand is warranted to obtain such records as they may, if in existence, be taken as an informal claim for an increased disability rating and, if established, be the basis for assigning an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Wilkes Barre, Pennsylvania, and request it conduct a search of its records, to include archived records, for treatment relating to the Veteran's service-connected residuals of infectious hepatitis (to include liver function test results) from 1965 to 1970.  A negative reply should be requested if records are not available.  

2.  Thereafter, the Veteran's claim for an effective date earlier than August 16, 2012, for the grant of a 40 percent disability rating for service-connected residuals of infectious hepatitis should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




